In each of the above two proceedings to validate a petition for an opportunity to ballot for an undesignated candidate for the Conservative party’s nomination tor the public *686office of Representative in Congress from the Ninth Congressional District of New York in the Primary Election to be held on June 18, 1968, petitioner appeals from a judgment (one in each proceeding) of the Supreme Court, Queens County, dated June 6, 1968, which denied the application, declared the petition in question invalid, and enjoined the respondent Board of Elections against providing for the requested write-in ballot. Judgments reversed, on the law and the facts, without costs, and in each proceeding the petition in question is declared valid. The naming of a committee to fill vacancies on the designating petition instead of a committee upon whom notices may be served was, under all the circumstances here present, a mere misnomer. It was an irregularity at most, but was in substantial compliance with the provisions of section 148-a of the Election Law, which should be liberally construed. Beldock, P. J., Christ, Benjamin, Munder and Martuscello, JJ., concur.